ACCEPTED
                                                                                     03-14-00501-CV
                                                                                            4934603
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                4/17/2015 1:38:56 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                           No. 03-14-00501-CV

                                                                     FILED IN
                                   In the                     3rd COURT OF APPEALS

                Third Court of Appeals                            AUSTIN, TEXAS
                                                              4/17/2015 1:38:56 PM
                                                                JEFFREY D. KYLE
                               at Austin                              Clerk


                        COUNTY OF LA SALLE,
                                                    Appellant,
                                     v.
JOE WEBER, in his official capacity as Executive Director
       of the Texas Department of Transportation;  
     THE TEXAS DEPARTMENT OF TRANSPORTATION;  
 TED HOUGHTON, in his official capacity as Chairman of
        the Texas Transportation Commission; and  
 JEFF AUSTIN III, JEFF MOSELEY, FRED UNDERWOOD, and
   VICTOR VANDERGRIFF, in their official capacities as
 Commissioners of the Texas Transportation Commission,
                                                    Appellees. 


                 On Appeal from the 353rd District Court 
                       of Travis County, Texas

       U NOPPOSED M OTION TO T RANSMIT
        P HYSICAL C OPY OF O NE E XHIBIT  

    

This motion requests an order under Texas Rule of Appellate Procedure

34.6(g)(2) authorizing the court reporter to transmit a physical copy of the

State’s first trial exhibit (DX1). The motion is unopposed.
                                      I.

   This motion concerns the original exhibit marked as State Exhibit 1, an

optical disc introduced at the evidentiary hearing below. The State

Defendants do not oppose the original being transmitted to the Court.

                                     II.

   The disc contains the applications submitted by 191 Texas counties to

participate in the Transportation Infrastructure Fund (TIF) grant program,

along with some related correspondence. The State Defendants organized

these documents on the disc for ready reference. They are in individual

files that have been given descriptive names and organized into folders

named by county, with individual pages assigned a Bates number.

                                     III.

   Translating this optical disc to an electronic record suitable for

electronic transmission would make the exhibit less useful and significantly

more cumbersome for the Court and the parties. Printed, the 841

documents on this disc would consume more than 10,700 pages. As PDFs,

they consume more than 2.9 gigabytes. Without significant compression,

this single exhibit could add 30 volumes to the record record. Even with file

compression, it would likely add more than a dozen volumes.

   The result would also be less useful. Many of these 841 documents

were scanned by the counties who submitted them, and thus are of varying

sizes and formats. Some counties submitted road condition reports that

included color photographs, color maps, and detailed diagrams that would

                                       !2
be degraded by file compression or by being reduced to a smaller page size.

By contrast, accepting the optical disc preserves these documents’ fidelity.

                                     IV.

    Accepting this disc in its original form will not impede the Court’s

review. When witnesses were asked about specific counties, a copy of the

relevant document was marked, admitted separately, and included in the

reporter’s record. Those documents already form the bulk of the electronic

record, filling nearly five of its volumes. See 3RR, 4RR, 5RR, 6RR,

7RR1-371. The parties’ briefs have referred to those separately marked

documents, not specific pages on the optical disc.

                                     V.

    The Court should order transmittal of this original optical disc so that

the record is complete. 




                                      !3
                                PRAYER
      Under Rule 34.6(g)(2), the Court should request that the court

reporter send the original exhibit marked as State Exhibit 1 (DX1).

                                           Respectfully submitted,

                                           /s/ Don Cruse
                                           _____________________
                                           Don Cruse
                                            SBN 24040744
                                           LAW OFFICE OF DON CRUSE
                                           1108 Lavaca St. #110-436
                                           Austin, Texas 78701
                                           (512) 853-9100
                                           (512) 870-9002 fax
                                           don.cruse@texasappellate.com
                                           Donato D. Ramos
                                             Bar No. 16508000
                                             mrodriguez@ddrlex.com
                                           Donato D. Ramos, Jr.
                                             Bar No. 24041744
                                             donatoramosjr@ddrlex.com
                                           LAW OFFICES OF DONATO
                                              RAMOS, PLLC
                                           Texas Community Bank Building 
                                              Suite 350
                                           6721 McPherson Road (78041)
                                           Laredo, Texas 78045
                                           (956) 722-9909
                                           (956) 727-5884 fax




                                      !4
                  Certificate of Service
	     I certify that on April 17, 2015, this Unopposed Motion to

Transmit Physical Copy of One Exhibit was served on counsel under

Texas Rule of Appellate Procedure 9.5(b):

      Kristofer S. Monson 
        Assistant Solicitor General 
      Susan Desmarais Bonnen
        Assistant Attorney General
        Transportation Division
      P.O. Box 12548
      Austin, Texas 78711-2548 
      kristofer.monson@texasattorneygeneral.gov
      susan.bonnen@texasattorneygeneral.gov
      COUNSEL FOR APPELLEES


                                          /s/ Don Cruse
                                          ____________________
                                          Don Cruse




              Certificate of Conference
      I conferred with Kris Monson and Susan Bonnen, who told

confirmed that this motion is not opposed.

                                          /s/ Don Cruse
                                          ____________________
                                          Don Cruse



                                     !5